McAdam, J.
The legal rights of the parties resulting from the setting aside of the fraudulent convejr anee was to leave the various judgments against the fraudulent vendor liens upon the property according to their priority, in the same manner as if said conveyance had never been made (Chautauqua Co. Bank v. Risley, 19 N. Y. 369 ; Underhill v. Sutcliffe, 77 N. Y. 62; Rogers v. Duers, 23 Hun, 427). The consequences are that the lien of the Phillips judgment is prior in point of time to that acquired by Wells, either by legal effect of the docket or by force'of the equitable remedy which he invoked. The receiver in his dual capacity represented these two equities, and although put in possession of the fruits of his receivership by the one last in point of time, their distribution must be governed by the maxim, quiprior est tempore, porVior est jure. So considered, the referee was right, and the exceptions to his report must be overruled.